         CASE 0:20-cr-00252-WMW-HB Doc. 98 Filed 02/12/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,
                                                      Criminal No. 20-cr-252 (WMW/HB)
                       Plaintiff,

        v.                                                   PROTECTIVE ORDER

 Del Corey Crandell (3),

                       Defendant.



       To expedite the flow of discovery between the parties of certain recordings of

investigative operations using confidential reliable informants, as well as recordings of

certain witness statements made during the investigation of this case (hereinafter referred

to as “the Recordings”), and to adequately protect these sensitive law enforcement

materials, pursuant to the Court’s authority under Fed. R. Crim. P. 16(d)(1),

       IT IS HEREBY ORDERED THAT:

       1. Limitations on Use: The Recordings provided by the government in preparation

for, or in connection with, any stage of this case are subject to this Protective Order. Subject

to the limitations contained in this Order, these materials may be used by the legal defense

team solely in connection with the defense of this case, and any appeal, and for no other

purpose, and in connection with no other proceeding, without further order of this Court.

       2. Legal Defense Team: The legal defense team includes the defense counsel

(defined as counsel of record in this case, including any subsequent post-trial or appellate
         CASE 0:20-cr-00252-WMW-HB Doc. 98 Filed 02/12/21 Page 2 of 5




counsel); the defense counsel’s immediate supervisor; and investigators, paralegals, or

support staff members who are working under the direction of the defense counsel. The

legal defense team shall not include the defendant, the defendant’s family members, or

friends or known associates of the defendant.

       3. Limitation on Disclosure Beyond the Legal Defense Team: Except as provided

by this Order, the legal defense team shall not disclose the Recordings or their contents

directly or indirectly to any person, entity, or public forum other than members of the legal

defense team. Subject to the limitations described below, the defense counsel may

authorize the reviewing of the Recordings by (1) the defendant; and (2) other persons to

whom this Court may authorize disclosure (hereinafter “court-authorized persons”). The

Recordings shall not be given to the defendant in this case for him to retain. The Recordings

may be shown to the defendant, but must remain in the defense counsel’s possession and

control at all times. The Recordings may not be left with the defendant, but must be

removed by the defense counsel when counsel leaves or is not in the presence of the

defendant.

       4. Limitations on Copying the Recordings: The legal defense team may make

copies or electronically reproduce the Recordings as deemed necessary by the defense

counsel for use in connection with this case. The legal defense team shall not provide a

copy or electronic reproduction of the Recordings to any person, including the defendant.

If the defense counsel elects to share any of the Recordings with the defendant or any court-

authorized persons, the defense counsel shall ensure that the defendant or such court-

authorized persons do not record, make copies, or otherwise duplicate the materials. The


                                             2
         CASE 0:20-cr-00252-WMW-HB Doc. 98 Filed 02/12/21 Page 3 of 5




defense counsel shall maintain the Recordings, including physical or electronic copies, in

a secured environment that limits access to members of the legal defense team. Any copies

and reproductions authorized by the defense counsel shall be treated in the same manner

as the original materials.

       5. Notification Regarding this Order: The defense counsel must provide members

of the legal defense team, the defendant, and any other court-authorized person with a copy

of this Order before providing them access to, permitting them to view, or advising them

of the contents of the Recordings. Such persons must read this Order and sign Attachment

A, certifying that he or she understands and agrees that he or she is bound not to disclose

the sensitive information contained in the materials to any person who is not a member of

the legal defense team or a court-authorized person. The defense counsel shall provide

counsel for the government with a copy of all signed certifications.

       6. Disposition Following the Conclusion of this Criminal Case: Following a

dismissal or acquittal in this case, the defense counsel shall destroy, or return to the

government, all of the Recordings. Following a conviction in this case, the defense counsel

may retain a copy of the Recordings in this case only if the defense counsel stores the

materials in a secure electronic or physical environment that limits access to such materials

to the legal defense team for its use in this case. Nothing in this Order prevents the

government from seeking a court order to further restrict the retention of the Recordings

following resolution in the case.




                                             3
         CASE 0:20-cr-00252-WMW-HB Doc. 98 Filed 02/12/21 Page 4 of 5




       7. Violations of this Order: The disclosure, dissemination, use or retention of the

Recordings contrary to this Order shall be deemed a violation of this Order subjecting the

defendants, attorneys, or other person to sanctions.

       8. Exclusions from this Order: The restrictions set forth in this Order do not apply

to Recordings that are, or later become, part of the public record, including materials that

have been received in evidence in this or other public trials. Further, the restrictions in this

Order are not intended to limit the use of the Recordings in any judicial proceedings in this

case, except as described below.

       9. Limited scope of this Order: This Order does not constitute a ruling on the

question of whether any of the Recordings are properly discoverable or admissible, and

does not constitute a ruling on any potential objection to the admissibility or discoverability

of the Recordings.

       10. Modification: Nothing in this Order shall be construed as a waiver or prevent

any party from seeking modification of this Order, or from objecting to discovery that it

believes to be otherwise improper.

Dated: February 12, 2021

                                                   s/Hildy Bowbeer
                                                   Hildy Bowbeer
                                                   United States Magistrate Judge




                                               4
         CASE 0:20-cr-00252-WMW-HB Doc. 98 Filed 02/12/21 Page 5 of 5




                        ATTACHMENT A: CERTIFICATION

       By signing below, I,                                                                 ,

hereby certify that I have read this Protective Order and agree to be bound by its terms.




Date                                             Signature




                                             5
